Case: 2:20-cv-00096-DLB-CJS Doc #: 5-1 Filed: 07/08/20 Page: 1 of 21 - Page ID#: 88




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF KENTUCKY
                                COVINGTON DIVISION

 GREATER CINCINNATI NORTHERN :                          Case No. 2:20-CV-00096
 KENTUCKY APARTMENT ASSN.,
 et. al.                     :

 v.                                             :

 JOHN MIDDLETON, et. al.                        :

       MEMORANDUM IN SUPPORT OF PLAINTIFFS EMERGENCY MOTION FOR
      RESTRAINING ORDER AND/OR PRELIMINARY INJUNCTION WITH VERIFIED
                          COMPLAINT IN SUPPORT

       I.     Introduction

       This action challenges Kentucky Governor Andrew Beshear’s closing of Kentucky Courts to

 landlords for the non-payment of rent, while leaving those same courts open for tenants to sue

 landlords, and without ensuring that Kentucky’s property owners have adequate security or even

 the ability to operate in the interim. Many landlords, including the Plaintiffs in this case, have

 bent over backwards to work with tenants impacted by COVID-19 (explained in detail below).

 But some have not: some tenants have abused the system, the situation, and their landlords,

 leaving the landlords with costly bills, maintenance costs, and utilities, while the tenants literally

 have thumbed their nose at the landlords. Almost two hundred years of clearly established case

 law say that this is not constitutional, even in times of emergencies, and so the Plaintiffs bring

 suit.

       II.    Facts

       On March 25, 2020, Kentucky Governor Andrew Beshear suspended all evictions in the

 Commonwealth of Kentucky, under a declaration of Emergency in Executive Order 2020-257, a

 true and accurate copy of which is attached as Exhibit A to Plaintiffs’ Complaint. (Pl.’s Verified

                                                    1
Case: 2:20-cv-00096-DLB-CJS Doc #: 5-1 Filed: 07/08/20 Page: 2 of 21 - Page ID#: 89




 Compl., RE#1, ¶1).

         The Federal CARES Act (P.L. 116-136), at Section 4024(b) likewise provided for an

 eviction moratorium for 120 days (until July 25, 2020), but this was limited to “covered

 dwellings,” which are rental units in properties: (1) that participate in certain federal assistance

 programs, (2) are subject to a “federally backed mortgage loan,” or (3) are subject to a “federally

 backed multifamily mortgage loan.” (Pl.’s Verified Compl., RE#1, ¶2). For purposes of this

 Motion, we describe evictions that are exempted by the CARES Act moratorium eviction are

 described as “CARES Act Exemptions.” Id.

         On May 8, 2020, Governor Beshear subsequently modified Executive Order 2020-257, in

 Executive Order 2020-323, a true and accurate copy of which is attached as Exhibit B to

 Plaintiffs’ Complaint. This order re-opened evictions for every cause permitted under law except

 for non-payment of rent (including failure of a lease to be renewed, property damage, or other

 causes). In relevant part, it states:

         7. Evictions Suspended. Pursuant to the authority vested in me by KRS Chapter 39A,
         evictions from residential premises for failure to pay rent within the Commonwealth are
         suspended, and all state, county, and local law enforcement officers in the
         Commonwealth are directed to cease enforcement of orders of eviction for residential
         premises for the duration of the State of Emergency under Executive Order 2020-215. No
         provision contained within this Order shall be construed as relieving any individual of the
         obligation to pay rent, to make mortgage payments, or to comply with any other
         obligation that an individual may have under tenancy or mortgage. This provision of this
         Order shall be an amendment to paragraph 5. of Executive Order 2020-257.

     Collectively, the Executive Orders at Exhibits A and B are denoted in the Complaint, and this

 Motion, as the “No-Eviction Orders.” The No-Eviction Orders have absolutely no expiration

 date and may extend into the future for perpetuity. (Pl.’s Verified Compl., RE#1, ¶5).

     The Kentucky Supreme Court has issued an several orders implementing these orders, with

 the current effective version denoted as Kentucky Supreme Court Order 2020-44, a true and



                                                   2
Case: 2:20-cv-00096-DLB-CJS Doc #: 5-1 Filed: 07/08/20 Page: 3 of 21 - Page ID#: 90




 accurate copy of which is attached as Exhibit C. (Pl.’s Verified Compl., RE#1, ¶6). The

 Kentucky Supreme Court has created several task forces for Kentucky Court re-openings. (Pl.’s

 Verified Compl., RE#1, ¶7). The District Court task force has undertaken to review evictions.

 Id. Attorney members of that task force have confirmed with Plaintiffs that the Kentucky

 Supreme Court is merely implementing the Governor’s Executive Orders when it comes to

 evictions, and, if the Governor’s executive orders are found to be unconstitutional, the Kentucky

 Supreme Court will amend Kentucky Supreme Court Order 2020-44 to begin evictions again for

 non-payment. Id.

        Plaintiff Greater Cincinnati Northern Kentucky Apartment Association (“GCNKAA”)

 was founded and incorporated in 1982. (Pl.’s Verified Compl., RE#1, ¶10). Since its early days,

 the association has enjoyed numerous accomplishments and expansion, growing to represent the

 owners and management companies of more than 100,000 apartment homes throughout the

 Greater Cincinnati Northern Kentucky area. Id. The GCNKAA is a 501(c)(6) non-profit trade

 organization which provides the local multifamily housing industry with legislative support,

 education, networking opportunities, community outreach to benefit our membership and the

 communities we serve, and, when appropriate, will bring litigation on behalf of its members to

 vindicate property owner and manager rights. Id.

        Its members represent all facets of the multifamily housing industry: apartment owners,

 management executives, developers, builders, investors, property managers, leasing consultants,

 maintenance personnel, grounds, janitorial and housekeeping, suppliers and related business

 professionals. Id. GCNKAA members have apartments and other rental properties in Kenton,

 Campbell, and Boone Counties who have been adversely impacted by the challenged orders, and

 which have adversely impacted the GCNKAA as it deprives the GCNKAA membership of



                                                 3
Case: 2:20-cv-00096-DLB-CJS Doc #: 5-1 Filed: 07/08/20 Page: 4 of 21 - Page ID#: 91




 resources that are otherwise paid towards member dues. Id.

        The GCNKAA membership is routinely adversely affected by the No Eviction Orders, as

 numerous members of the association have long term written leases, are not subject to CARES

 Act Exemptions, have those same tenants refusing to pay rent, have issued the requisite 7-day

 notices for non-payment, and have had evictions refused to be accepted for non-payment, by the

 Defendant Circuit Clerks, despite otherwise tendering all required forms and fees and even

 though these evictions do not involve CARES Act Exemptions, under the No Eviction Orders.

 (Pl.’s Verified Compl., RE#1, ¶11). The written leases in question all allow for default and

 termination, and eviction, with seven days’ notice for non-payment, which are essential and

 material terms of the written leases. Id.

        GCNKAA has established a tenant assistance fund to help tenants who are having trouble

 paying rent. (Pl.’s Verified Compl., RE#1, ¶12). It also has established relationships with

 community organizations to help tenants find jobs and rent assistance.1 Id. It has strongly

 encouraged both landlords and tenants to “make payment agreements with those who cannot pay,

 similar to when the government shutdown occurred.” Id.

        Throughout the GCNKAA, its landlords have entered into such agreements for those

 tenants who are willing to work with the landlords. (Pl.’s Verified Compl., RE#1, ¶13). What is

 left, and at issue in this case, are evictions for those tenants who refuse to work with their

 landlords.2 Id.

        Anduril Strategy, LLC (“Anduril”), is the property owner and manager of The Blake at



 1
  https://www.gcnkaa.org/apartment-association-help-and-tips.html (last visited 7/6/2020).
 2
  To be clear, and for the avoidance of all doubt, Plaintiffs do not seek to pursue in this matter,
 and do not challenge, at this time, properties or tenants or evictions involving CARES Act
 Exemptions.

                                                   4
Case: 2:20-cv-00096-DLB-CJS Doc #: 5-1 Filed: 07/08/20 Page: 5 of 21 - Page ID#: 92




 Park Hills, an apartment building located in 1215 Elberta Circle in Park Hills, Kenton County,

 Kentucky 41011. (Pl.’s Verified Compl., RE#1, ¶14). Anduril is a member of the GCNKAA.

 Id. Anduril has several tenants on long term (greater than 6 month) written leases who have

 been, and continued to, refuse to pay. Id. The written leases in question all allow for default and

 termination, and eviction, with seven days’ notice for non-payment. Id. Anduril is not subject to

 any exemptions from evictions in the CARES Act. Id.

         Anduril has called all of its tenants who have indicated difficulties with payments, and

 offered to: (i) place them on a payment plan; (ii) to reduce their rent; (iii) put them in touch with

 community resources able to help assist them with rent. (Pl.’s Verified Compl., RE#1, ¶15).

 These efforts have not resulted in responses. Id. The response by Anduril’s tenants is not

 unique, and echoes what the landlord members of the GCNKAA have heard from their tenants

 who have been refusing to pay any rent in Kenton, Campbell, and Boone Counties. (Pl.’s

 Verified Compl., RE#1, ¶16).

         Anduril has attempted to file evictions for non-payment with the Kenton County Circuit

 Clerk, Defendant John Middleton, but, even though it tendered all required forms and fees for

 such evictions and even though these evictions do not involve CARES Act Exemptions, due to

 the No Eviction Orders, those eviction filings have been refused. (Pl.’s Verified Compl., RE#1,

 ¶17).

         Cayton Development, LLC (“Cayton”) is the property owner and manager of the

 Charleston Pines Apartment Homes, which is an apartment building located at 1700 Charleston

 Court, in Florence, Boone County, Kentucky. (Pl.’s Verified Compl., RE#1, ¶18). Cayton has

 several tenants on long term (greater than 6 month) leases who have been, and continued to,

 refuse to pay rent. Id. The written leases in question all allow for default and termination, and



                                                   5
Case: 2:20-cv-00096-DLB-CJS Doc #: 5-1 Filed: 07/08/20 Page: 6 of 21 - Page ID#: 93




 eviction, with seven days’ notice for non-payment. Id. Cayton is not subject to any exemptions

 from evictions in the CARES Act. Id. Cayton has given these tenants a 7-day notice for non-

 payment of rent. Id.

        Cayton has called these tenants, as it has called all of its tenants who have indicated

 difficulties with payments, and offered to: (i) place them on a payment plan; (ii) to reduce their

 rent; and (iii) put them in touch with community resources able to help assist them with rent.

 (Pl.’s Verified Compl., RE#1, ¶19). These offers have not been responded to. Id.

        Cayton has attempted to file evictions for non-payment with the Boone County Circuit

 Clerk, Defendant David Martin, but, even though it tendered all required forms and fees for such

 evictions and even though these evictions do not involve CARES Act Exemptions, due to the No

 Eviction Orders, those eviction filings have been refused. (Pl.’s Verified Compl., RE#1, ¶20).

        Vail, LLC (“Vail”) is the property owner and manager of the Aspen Pines Apartment

 Homes, which is an apartment building located at 1700 Aspen Pines Drive, Campbell County,

 Kentucky. (Pl.’s Verified Compl., RE#1, ¶21). Vail has several tenants on long term (greater

 than 6 month) written leases who have been, and continued to, refuse to pay rent. Id. The

 written leases in question all allow for default and termination, and eviction, with seven days’

 notice for non-payment. Id. Vail is not subject to any exemptions from evictions in the CARES

 Act. Id. Vail has given these tenants a 7-day notice for non-payment of rent. Id.

        Vail has called these tenants, as it has called all of its tenants who have indicated

 difficulties with payments, and offered to: (i) place them on a payment plan; (ii) to reduce their

 rent; and (iii) put them in touch with community resources able to help assist them with rent.

 (Pl.’s Verified Compl., RE#1, ¶22). These offers have not been responded to. Id. Vail has

 attempted to file evictions for non-payment with the Campbell County Circuit Clerk, Defendant



                                                  6
Case: 2:20-cv-00096-DLB-CJS Doc #: 5-1 Filed: 07/08/20 Page: 7 of 21 - Page ID#: 94




 Tonya Nolan Jack and even though these evictions do not involve CARES Act Exemptions, but,

 due to the No Eviction Orders, that eviction filing has been refused. (Pl.’s Verified Compl.,

 RE#1, ¶23).

        The No Eviction Orders, with other provisions of Kentucky law, in addition to the

 Plaintiffs own leases, compels landlords and property owners to continue paying for the tenants’

 utilities, and to continue maintaining secure and habitable living units pursuant to the terms of

 the leases. (Pl.’s Verified Compl., RE#1, ¶24). The No Eviction Orders fails to provide any

 protection for the property owners who are unable to pay their mortgages, utilities and operating

 expenses needed to continue providing habitable units to their tenants. Id.

        While the No Eviction Orders ostensibly protects tenants who are unable to pay rent due

 to circumstances related to the COVID-19 pandemic, it contains no such requirements that a

 tenant actually be impacted by COVID-19, no requirement that a tenant make a showing that

 they have been impacted by COVID-19, it flatly prohibits evictions for non-payment, as opposed

 to permitting a tenant to raise a defense that the tenant has been adversely impacted by COVID-

 19, and it arbitrarily shifts the financial burden onto property owners, many of whom were

 already suffering financial hardship as a result of the COVID-19 pandemic and have no

 equivalent remedy at law. (Pl.’s Verified Compl., RE#1, ¶25). Notably, the No Eviction Orders

 does not require tenants to provide notice of COVID-19-related inability to pay to the landlord or

 to provide documentation to the landlord. Id.

        The No Eviction Orders fails to provide any tribunal or mechanism by which property

 owners and landlords may obtain redress from a tenant's refusal to pay, even if they are able to

 pay, even if they are working and receiving full wages. (Pl.’s Verified Compl., RE#1, ¶26).

 Indeed, the Governor did everything in his power to eliminate all judicial remedies available to



                                                  7
Case: 2:20-cv-00096-DLB-CJS Doc #: 5-1 Filed: 07/08/20 Page: 8 of 21 - Page ID#: 95




 property owners. Id.

         This is particularly troublesome when one considers that the CARES Act expands the

 scope of individuals who are eligible for unemployment benefits, including those who are

 “furloughed” or otherwise unemployed as a direct result of COVID-19, including self-employed

 individuals, independent contractors, gig workers/freelancers, and those who have exhausted

 state and federal unemployment benefits. (Pl.’s Verified Compl., RE#1, ¶27). It provides for

 Economic Impact Payments to American households of up to $1,200 per adult for individuals

 whose income was less than $99,000 (or $198,000 for joint filers) and $500 per child under 17

 years old – or up to $3,400 for a family of four. Id. The Act adds $600 per week from the

 federal government on top of whatever base amount a worker receives from the state. Id.

         Under the CARES Act, employers of all sizes that face closures or suffer economic

 hardship due to COVID-19 are incentivized to keep employees on the payroll through a 50%

 credit on up to $10,000 of wages paid or incurred from March 13, 2020 through December 31,

 2020. (Pl.’s Verified Compl., RE#1, ¶28).

         To be eligible for unemployment benefits under the CARES Act, individuals must

 provide self-certification to the state that they are (1) partially or fully unemployed, or (2) unable

 and unavailable to work because: a. They have been diagnosed with COVID-19 or have

 symptoms of it and seeking diagnosis; b. A member of their household has been diagnosed with

 COVID-19; c. They are providing care for a family or household member diagnosed with

 COVID-19; d. A child or other person in the household for whom they have primary caregiving

 responsibility is unable to attend school or another facility that is closed as a direct result of the

 COVID-19 health emergency, and such school or facility care is required forthe individual to

 work; e. They cannot reach the place of employment because of a quarantine imposed as a direct



                                                    8
Case: 2:20-cv-00096-DLB-CJS Doc #: 5-1 Filed: 07/08/20 Page: 9 of 21 - Page ID#: 96




 result of the COVID-19 health emergency; f. They were scheduled to start employment and do

 not have a job or cannot reach their place of employment as a result of the COVID-19 public

 health emergency; g. They have become the breadwinner or major support for a household

 because the head of household has died as a direct result of COVID-19; h. They had to quit their

 job as a direct result of the COVID-19 public health emergency; i. Their place of employment is

 closed as a direct result of the COVID-19 public health emergency; or j. They meet other criteria

 established by the Secretary of Labor. (Pl.’s Verified Compl., RE#1, ¶29).

        The CARES Act allows for substantial unemployment benefits for virtually every

 American directly or indirectly impacted by the Pandemic. (Pl.’s Verified Compl., RE#1, ¶30).

 Individuals who meet the above criteria will receive the weekly benefit as determined by their

 state for a maximum of 39 weeks, plus Pandemic Unemployment Compensation (“PUC”) equal

 to $600 per week on top of the normal unemployment benefit. Id. Individuals who were

 previously approved for unemployment benefits will continue to receive their weekly

 unemployment benefit for a maximum of 39 weeks. Since most states provide 26 weeks of

 unemployment benefits, the CARES Act effectively expands coverage for an additional 13

 weeks. Id.

        One of the more notable “loopholes” of the CARES Act is the “windfall” received by

 many employees, where individuals actually receive higher wages through available

 unemployment benefits in comparison to their wages pre-Pandemic. (Pl.’s Verified Compl.,

 RE#1, ¶31). For example, if an employer places an employee on a reduced schedule, depending

 on the employee’s rate of pay, he or she may receive a “windfall” by receiving PUC. Id. That is,

 the employee may receive more through unemployment benefits than he or she would have at

 work. Id. The CARES Act does not address whether a state has the authority to adjust PUC for



                                                 9
Case: 2:20-cv-00096-DLB-CJS Doc #: 5-1 Filed: 07/08/20 Page: 10 of 21 - Page ID#: 97




 employees who are considered “partially unemployed” under state law. Id.

        A new analysis by Peter Ganong, Pascal Noel and Joseph Vavra, economists at the

 University of Chicago, uses government data from 2019 to estimate that 68% of unemployed

 workers who can receive tax-free benefits are eligible for payments that are greater than their lost

 earnings.3 (Pl.’s Verified Compl., RE#1, ¶32). They also found that the estimated median

 replacement rate – the share of a worker’s original weekly salary that is being replaced by

 unemployment benefits – is 134%, or more than 1/3 above their original wage. Id. A substantial

 minority of those workers, particularly in low-wage professions like food service and janitorial

 work, may end up receiving more than 150% of their previous weekly salary. Id.

        While the financial resources available to tenants impacted by COVID-19 abound, the

 remedies available to landlords and property owners are noticeably absent. (Pl.’s Verified

 Compl., RE#1, ¶33). Landlords and property owners, like the GCNKAA’s members, and the

 individual Plaintiffs are still responsible for paying mortgages, property taxes, utilities, security,

 managers, government-imposed fees, employee salaries, property maintenance costs, and a host

 of other expenses needed to maintain and operate their rental properties. Id.

        Defendant Hon. Andrew Beshear is the duly elected Governor of Kentucky. (Pl.’s

 Verified Compl., RE#1, ¶34). He is only sued in his official capacity. Id.

        Defendant Hon. John Middleton is the duly elected Circuit Clerk for the 16th Judicial

 District, which covers Kenton County. (Pl.’s Verified Compl., RE#1, ¶35). Defendant Hon.

 Tonya Nolan Jack is the duly elected Circuit Clerk for the 17th Judicial District, which covers

 Campbell County. (Pl.’s Verified Compl., RE#1, ¶36). Defendant Hon. David Martin is the

 duly elected Circuit Clerk for the 54th Judicial District, which covers Boone County. (Pl.’s


 3
  https://fivethirtyeight.com/features/many-americans-are-getting-more-moneyfrom-
 unemployment-than-they-were-from-their-jobs/ (last visited 7/6/2020)
                                                   10
Case: 2:20-cv-00096-DLB-CJS Doc #: 5-1 Filed: 07/08/20 Page: 11 of 21 - Page ID#: 98




 Verified Compl., RE#1, ¶¶ 35-37). The Circuit Clerks are empowered and charged with, under

 Ky. Const. 114, and K.R.S. 30A.010, as well as Kentucky Supreme Court orders, the receipt and

 filing of new matters. Id. Due to the No Eviction Orders, the Defendant Clerks have refused to

 accept new eviction filings for the non-payment of rent. Id. They are only sued in his official

 capacity. Id.

        Over two hundred years of Kentucky case law provide that a forcible entry and detainer

 action is a summary proceeding, designed to adjudicate the immediate right to present

 possession, and is a special statutory proceeding. Anthony v. McLaughlin, 566 S.W.3d 581, 584

 (2018); Baker v. Ryan, 967 S.W.2d 591, 592, 44 11 Ky. L. Summary 13 (Ky. App. 1997);

 Shinkle v. Turner, 496 S.W.3d 418, 422 (Ky. 2016) (emphasis in original) (citing Bledsoe v.

 Leonhart, 305 Ky. 707, 205 S.W.2d 483, 484 (1947); Young v. Young, 109 Ky. 123, 131-132

 (1900); Pollard v. Otter, 34 Ky. 516, 517 (1836); Doe ex dem. Gaines v. Buford, 31 Ky. 481

 (1833). (Pl.’s Verified Compl., RE#1, ¶38).

        Under Kentucky law, and Governor Beshear’s statements in the executive orders

 notwithstanding, expiration of a valid 7-day notice for non-payment terminates the lease, and

 terminates the right to further rent. Pack v. Feuchtenberger, 232 Ky. 267, 22 S.W.2d 914, 917

 (Ky. 1929) (“[t]he notice to quit is technical, and is well understood; it fixes a time at which the

 tenant is bound to quit, and the landlord has a right to enter, and a time at which the rent

 terminates. The rights of both parties are fixed by it, and are dependent on it.”); Shinkle v.

 Turner, 496 S.W.3d 418, 423-424 (2016). Governor Beshear’s declarations, then, deprive

 landlords, who are not entitled to rent because they have given the required 7-day notice, of the

 critical right to possession for a never-ending period of time. (Pl.’s Verified Compl., RE#1,

 ¶39). Defendants are empowered, charged with, and authorized to enforce and carry out the No



                                                  11
Case: 2:20-cv-00096-DLB-CJS Doc #: 5-1 Filed: 07/08/20 Page: 12 of 21 - Page ID#: 99




 Eviction Orders. (Pl.’s Verified Compl., RE#1, ¶40). Moreover, Defendants actually do enforce

 and administer these laws and have enforced these laws to prevent the Plaintiffs from filing

 evictions for the non-payment of rent, even though such filings did not involve a CARES Act

 exemption. Id.

    III.      Law and Argument

    A. Temporary Restraining Order and Preliminary Injunction Standard

           When deciding whether to issue a temporary restraining order or preliminary injunction,

 the court must consider the following four factors: (1) Whether the movant has demonstrated a

 strong likelihood of success on the merits; (2) Whether the movant would suffer irreparable

 harm; (3) Whether issuance would cause substantial harm to others; and (4) Whether the public

 interest would be served by issuance. Suster v. Marshall, 149 F.3d 523, 528 (6th Cir. 1998);

 Northeast Ohio Coalition for the Homeless v. Blackwell, 467 F.3d 999, 1009 (6th Cir.

 2006). These "are factors to be balanced, not prerequisites that must be met." In re DeLorean

 Motor Co., 755 F.2d 1223, 1229 (6th Cir. 1985).

           When analyzing a motion for temporary restraining order or preliminary injunction, "the

 'likelihood of success' prong is the most important [factor]” and determinative in constitutional

 cases. Jones v. Caruso, 569 F.3d 258, 277 (6th Cir. 2009); see also Aristotle Pub. v. Brown, 61

 F. App'x 186, 188 (6th Cir. 2003). The standards for preliminary injunctions and permanent

 injunctions are essentially the same, with the exception that for a permanent injunction the

 plaintiff must show actual success on the merits rather than the likelihood of success. ACLU of

 Ky. v. McCreary County, Ky., 607 F.3d 439, 445 (6th Cir. 2010). With respect to the ‘likelihood

 of success’ prong, and because First Amendment rights are at issue, it is the Defendants, not

 Plaintiffs, who bear the burden of establishing the constitutionality of the challenged legislation.


                                                  12
Case: 2:20-cv-00096-DLB-CJS Doc #: 5-1 Filed: 07/08/20 Page: 13 of 21 - Page ID#:
                                     100



U.S. v. Playboy Entm't Group, Inc., 529 U.S. 803, 816 (2000).

   B. Plaintiffs have demonstrated a likelihood of success

       1. Plaintiffs have demonstrated a likelihood of success on their Petition Clause claim

       The First Amendment to the United States Supreme Court provides, in relevant part, that

“Congress shall make no law …abridging the … right of the people … to petition the

Government for a redress of grievances.” It was incorporated against the states in 1937.

DeJonge v. Oregon, 299 U.S. 353 (1937).

       “[T]he right of access to courts for redress of wrongs is an aspect of the First Amendment

right to petition the government.” Sure-Tan, Inc. v. NLRB, 467 U.S. 883, 896-897 (1984); see

also BE&K Constr. Co. v. NLRB, 536 U.S. 516, 525 (2002); Bill Johnson's Restaurants, Inc. v.

NLRB, 461 U.S. 731, 741 (1983); California Motor Transport Co. v. Trucking Unlimited, 404

U.S. 508, 513 (1972); Borough of Duryea v. Guarnieri, 564 U.S. 379, 387 (2011).

       "The Petition Clause ... was inspired by the same ideals of liberty and democracy that

gave us the freedoms to speak, publish, and assemble." McDonald v. Smith, 472 U.S. 479, 485

(1985). And it is to be given the same constitutional protections as "other First Amendment

expressions." Id.

       “Government regulation of speech is content based if a law applies to particular speech

because of the topic discussed or the idea or message expressed.” Reed v. Town of Gilbert, 135

S. Ct. 2218, 2227 (2015). “Some facial distinctions based on a message are obvious, defining

regulated speech by particular subject matter, and others are more subtle, defining regulated

speech by its function or purpose.” Id. “Both are distinctions drawn based on the message a

speaker conveys, and, therefore, are subject to strict scrutiny.” Id. “Because strict scrutiny

applies either when a law is content based on its face, or when the purpose and justification for


                                                13
Case: 2:20-cv-00096-DLB-CJS Doc #: 5-1 Filed: 07/08/20 Page: 14 of 21 - Page ID#:
                                     101



the law are content based, a court must evaluate each question before it concludes that the law is

content neutral and thus subject to a lower level of scrutiny.” Id. at 2228. “Thus, a speech

regulation targeted at specific subject matter is content based even if it does not discriminate

among viewpoints within that subject matter. Ibid. For example, a law banning the use of sound

trucks for political speech—and only political speech—would be a content-based regulation,

even if it imposed no limits on the political viewpoints that could be expressed.” Id. at 2229.

        Because “[s]peech restrictions based on the identity of the speaker are all too often

simply a means to control content,” Citizens United v. Federal Election Comm’n, 558 U. S. 310,

340 (2010), the Supreme Court has insisted that “laws favoring some speakers over others

demand strict scrutiny when the legislature’s speaker preference reflects a content preference,”

Turner Broad. Sys. v. FCC, 512 U.S. 622, 658 (1994). “Thus, a law limiting the content of

newspapers, but only newspapers, could not evade strict scrutiny simply because it could be

characterized as speaker based.” Reed, 135 S. Ct. 2218, 2230. Moreover, “characterizing a

distinction as speaker based is only the beginning—not the end—of the inquiry.” Id. at 2230-

2231.

        Even worse is viewpoint discrimination. The Supreme Court articulated this principle in

Rosenberger v. Rector & Visitors of the Univ. of Va., 515 U.S. 819, 828-829 (1995), observing

that while “[i]t is axiomatic that the government may not regulate speech based on its substantive

content or the message it conveys,” and while “government regulation may not favor one speaker

over another,” that “[w]hen the government targets not subject matter, but particular views taken

by speakers on a subject, the violation of the First Amendment is all the more blatant.” Id.

Thus, “[v]iewpoint discrimination is thus an egregious form of content discrimination.” Id. at

829. “The government must abstain from regulating speech when the specific motivating



                                                 14
Case: 2:20-cv-00096-DLB-CJS Doc #: 5-1 Filed: 07/08/20 Page: 15 of 21 - Page ID#:
                                     102



ideology or the opinion or perspective of the speaker is the rationale for the restriction.” Id.

See, also, McCullen v. Coakley, 573 U.S. 464, 484-485 (2014) (noting that permitting one class

of speakers to speak and not another raises questions of viewpoint discrimination).

         Both content- and viewpoint-based discrimination are subject to strict scrutiny.

McCullen, 134 S. Ct. 2518, 2530, 2534 (2014). No state action that limits protected speech will

survive strict scrutiny unless the restriction is narrowly tailored to be the least-restrictive means

available to serve a compelling government interest. United States v. Playboy Entm't Grp., 529

U.S. 803, 813 (2000). See, also, Bible Believers v. Wayne County, 805 F.3d 228, 248 (6th Cir.

2015).

         The No Eviction Orders do not suspend all court filings or suspend the petition rights of

all speakers; the tenants are free to sue the landlords for any and all causes of action, including

failure to abide by each and every obligation in the leases; they instead restrict only the

landlord’s rights to petition only, constituting not merely a content based discrimination, but a

viewpoint based discrimination. They are thus subject to strict scrutiny.

         The No Eviction Orders are not narrowly tailored; less restrictive means to vindicate any

state interest in preventing a flood of evictions and homelessness related to COVID-19 exist: the

government could instead have: (a) required tenants to make a showing that they are unable to

pay due to COVID-19; (b) required tenants to make partial payments to avoid evictions if they

are able to do so; (c) required tenants to seek housing related community resources or

demonstrate a best efforts to pay to avoid eviction; or (d) required tenants and landlords to meet

and confer prior to bringing suit for eviction. Any or all of those lesser options would have

likely vindicated the Government’s interest.




                                                  15
Case: 2:20-cv-00096-DLB-CJS Doc #: 5-1 Filed: 07/08/20 Page: 16 of 21 - Page ID#:
                                     103



       The No Eviction Orders are unconstitutional under the Petition Clause. ACA Int'l v.

Healey, No. CV 20-10767-RGS, 2020 WL 2198366 (D. Mass. May 6, 2020).

       2. Plaintiffs have demonstrated a likelihood of success on their Contracts Clause claim

       Article 1, Section 10, Clause 1 of the United States Constitution provides, in relevant

part, that “No State shall … pass any … Law impairing the Obligation of Contracts…”. Almost

200 years ago, the United States Supreme Court had occasion to take up the question of whether

Kentucky could protect its residents who were tenants, against landowners in Virginia, by

precluding them from filing evictions where the tenants improved the property. Green v. Biddle,

21 U.S. 1 (1823). In Green, the Supreme Court observed that: “[a] right of property necessarily

includes the right to recover the possession, to enter, to enjoy the rents and profits, and to

continue to possess undisturbed by others.” Id. at 20. “He who has a right to land, and is in

possession, has a right to be maintained in that possession, and in the use of the land and its

fruits; and he who has a right to land, but is out of possession, has a right to recover the

possession or seisin.” Id.

       The Green Court also concluded that: “[n]othing, in short, can be more clear, upon

principles of law and reason, than that a law which denies to the owner of land a remedy to

recover the possession of it, when withheld by any person, however innocently he may have

obtained it; or to recover the profits received from it by the occupant; or which clogs his

recovery of such possession and profits, by conditions and restrictions tending to diminish the

value and amount of the thing recovered, impairs his right to, and interest in, the property.” Id.

at 75-76. “If there be no remedy to recover the possession, the law necessarily presumes a want

of right to it.” Id. “If the remedy afforded be qualified and restrained by conditions of any kind,

the right of the owner may indeed subsist, and be acknowledged, but it is impaired, and rendered


                                                  16
Case: 2:20-cv-00096-DLB-CJS Doc #: 5-1 Filed: 07/08/20 Page: 17 of 21 - Page ID#:
                                     104



insecure, according to the nature and extent of such restrictions.” Id. “A right to land essentially

implies a right to the profits accruing from it, since, without the latter, the former can be of no

value.” Id. “Thus, a devise of the profits of land, or even a grant of them, will pass a right to the

land itself. (Shep. Touch. 93. Co. Litt. 4 b.) ‘For what,’ says Lord Coke, in this page, ‘is the land,

but the profits thereof.’" Id.

        “The objection to a law, on the ground of its impairing the obligation of a contract, can

never depend upon the extent of the change which the law effects in it.” Id. at 84. “Any

deviation from its terms, by postponing, or accelerating, the period of performance which it

prescribes, imposing conditions not expressed in the contract, or dispensing with the

performance of those which are, however minute, or apparently immaterial, in their effect upon

the contract of the parties, impairs its obligation.” Id. “Upon this principle it is, that if a creditor

agree with his debtor to postpone the day of payment, or in any other way to change the terms of

the contract, without the consent of the surety, the latter is discharged, although the change was

for his advantage.” Id. at 85. The Court thus found that the Kentucky law at issue violated

Article 1, Section 10, Clause 1 of the United States Constitution – the Contracts Clause.

        The Supreme Court has found that laws that delay remedies, such as those at issue in this

matter, violate the Contracts Clause of Article 1, Section 10, Clause 1 of the United States

Constitution. Bronson v. Kinzie, 42 U.S. 311 (1843).4

        Notwithstanding written contracts with their tenants that expressly provided that

Plaintiffs would have immediate possession of their property in the event of a default for non-

payment of rent, with seven days’ notice to cure, Defendants have retroactively impaired this


4
 It should be made clear that the No Eviction Orders do not, for instance, merely contain a
provision that freezes rent, or waives late fees, or requires the tenants to continue to pay
“reasonable rent” as determined by a Court, if the tenants suffer a COVID-19 related financial
setback.
                                                   17
Case: 2:20-cv-00096-DLB-CJS Doc #: 5-1 Filed: 07/08/20 Page: 18 of 21 - Page ID#:
                                     105



material and essential obligation of the contractual rights of Plaintiffs. At the same time,

Kentucky law terminated the right to rent at the time the 7-day notices require. Essentially, the

No Eviction Orders have left the landlords high and dry. This is unconstitutional.

       3. Plaintiffs have demonstrated a likelihood of success on their Equal Protection claim

       Because the No Eviction Orders violate and impair fundamental rights, including,

without limitation, the right to Petition, the right against the impairment of contracts, and

procedural due process, they are a violation of the Equal Protection Clause of the Fourteenth

Amendment, and subject to strict scrutiny. San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S.

1 (1973). Because they are not narrowly tailored, they violate the Constitution.

       4. Plaintiffs have demonstrated a likelihood of success on their Procedural Due Process
          claim

       “[T]here can be no doubt that at a minimum [procedural due process] require[s] that

deprivation of life, liberty or property by adjudication be preceded by notice and opportunity for

hearing appropriate to the nature of the case.” Mullane v. Cent. Hanover Bank & Trust Co., 339

U.S. 306, 313 (1950). “A fair trial in a fair tribunal is a basic requirement of due process.” In re

Murchison, 349 U.S. 133, 136 (1955). “Procedural due process rules are meant to protect

persons not from the deprivation, but from the mistaken or unjustified deprivation of life, liberty,

or property. Thus, in deciding what process constitutionally is due in various contexts, the Court

repeatedly has emphasized that “procedural due process rules are shaped by the risk of error

inherent in the truth-finding process....” Carey v. Piphus, 435 U.S. 247, 259 (1978) (citing

Mathews v. Eldridge, 424 U.S. 319, 344 (1976)).




                                                 18
Case: 2:20-cv-00096-DLB-CJS Doc #: 5-1 Filed: 07/08/20 Page: 19 of 21 - Page ID#:
                                     106



         At its core, procedural due process requires "notice and an opportunity to be heard at a

meaningful time and in a meaningful manner." Garcia v. Fed. Nat'l Mortg. Ass'n, 782 F.3d 736,

741 (6th Cir. 2015).

         Plaintiffs have a property interest in their rental properties, including the right to

possession in the event their tenants fail to pay rent. They were deprived of these property

interests by the No Eviction Orders. And the No Eviction Orders preclude them from

vindicating these property interests. Defendants' actions foreclosed Plaintiffs from filing suit in

state court and/or rendered ineffective any state court remedy she previously may have had.

Swekel v. City of River Rouge, 119 F.3d 1259 (6th Cir. 1997).

         The No Eviction Orders deprive Plaintiffs of procedural due process, forestalling claims

for possession of their property indefinitely.

         5. Plaintiffs have demonstrated a likelihood of success on their Substantive Due Process
            claim
         The No Eviction Orders are arbitrary and capricious; they permit tenants to sue landlords,

permit landlords to sue tenants whose term of lease ends, but simultaneously prohibit non-

payment of rent evictions, without any showing that a tenant is actually unable to pay rent, or

even whether the tenant is suffering a hardship. These orders are fundamentally a value

judgment that landlords’ rights have no meaning, forcing these landlords to subsidize their

tenants, regardless of whether or not the tenants actually have a COVID-19 hardship. These No

Eviction Orders are arbitrary and capricious government action that have deprived Plaintiffs of a

constitutionally protected property interest. Warren v. City of Athens, 411 F.3d 697, 707 (6th Cir.

2005).

   C. The other factors are also met

         "Preliminary injunctions in constitutional cases often turn on likelihood of success on the

                                                   19
Case: 2:20-cv-00096-DLB-CJS Doc #: 5-1 Filed: 07/08/20 Page: 20 of 21 - Page ID#:
                                     107



merits, usually making it unnecessary to dwell on the remaining three factors." Roberts v.

Neace, 958 F.3d 409, 2020 U.S. App. LEXIS 14933 (6th Cir. 2020) Given these circumstances,

“no one can fairly doubt that time is of the essence.” Maryville Baptist Church, Inc. v. Beshear,

2020 U.S. App. LEXIS 14213. See, also, Elrod v. Burns, 427 U.S. 347, 373 (1976) (irreparable

harm from violation of rights); Foster v. Dilger, 2010 U.S. Dist. LEXIS 95195 (EDKY 2010) (no

substantial harm to others, even where registry incurred printing costs, where constitutional

rights at stake). "It is in the public interest not to perpetuate the unconstitutional application of a

statute." Martin-Marietta Corp. v. Bendix Corp., 690 F.2d 558, 568 (6th Cir. 1982); see also G &

V Lounge v. Mich. Liquor Control Comm'n, 23 F.3d 1071, 1079 (6th Cir. 1999) ("[I]t is always

in the public interest to prevent the violation of a party's constitutional rights.").

    D. Conclusion

    The temporary restraining order and/or preliminary injunction should be granted.

                                                        Respectfully submitted,


                                                        /s/ Christopher Wiest___________
                                                        Christopher Wiest (KBA 90725)
                                                        Chris Wiest, Atty at Law, PLLC
                                                        25 Town Center Blvd, Suite 104
                                                        Crestview Hills, KY 41017
                                                        513/257-1895 (c)
                                                        859/495-0803 (f)
                                                        chris@cwiestlaw.com

                                                        /s/ Alexander F. Edmondson
                                                        Alexander F. Edmondson (88406)
                                                        EDMONDSON & ASSOCIATES
                                                        28 West Fifth Street
                                                        Covington, KY 41011
                                                        859-491-5551 tel
                                                        859-491-0187 fax
                                                        aedmondson@edmondsonlaw.com
                                                        Co-Counsel for Plaintiffs


                                                   20
Case: 2:20-cv-00096-DLB-CJS Doc #: 5-1 Filed: 07/08/20 Page: 21 of 21 - Page ID#:
                                     108



                                CERTIFICATE OF SERVICE

I certify that I have served a copy of the foregoing, by express overnight mail, along with the
Complaint and Summons, this 7 day of July, 2020, upon each of the Defendants, and have filed a
copy of the foregoing in the Court’s CM/ECF system, and have served a copy by email of this to
the Defendants or their counsel the 8 day of July, 2020.


                                                          /s/ Christopher Wiest___________
                                                          Christopher Wiest (KBA 90725)




                                              21
